EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alison McGeary on 2/23/2021.
The application has been amended as follows: 

Amended Claim 16, as follows:
16.    (Currently Amended) A connecting device for connecting a first part and a second part, in particular for connecting furniture or machine parts, and/or for fixing an object to a part, the connecting device comprising:
a first connecting element which is configured to be arrangeable on the first part in a connected state and/or an anchored state,
a second connecting element which is configured to be arrangeable on the second part in a connected state and/or an anchored state,
wherein one of the first and second connecting elements comprises:
one or more retaining elements which engage with the other of the first and second connecting elements to connect the first and second parts; and
two or more [a] positioning devices for positioning the first part and the second part relative to each other, 
wherein the one or more retaining elements is arranged between the two or more positioning devices; and
wherein the two or more positioning devices are configured to be retractable into the main body of the connecting element on which the two or more positioning devices are arranged

	
Amended Claim 25, as follows:
	25.    (Currently Amended) The connecting device in accordance with Claim 16, wherein the one or more retaining elements 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 16, the closest prior art is considered to be US 8240942 to Baur et al. (“Baur”) which discloses (e.g., at Fig. 41): 
a connecting device 100 for connecting a first part 102 and a second part 104, in particular for connecting furniture or machine parts, and/or for fixing an object to a part, the connecting device comprising: a first connecting element 184 which is configured to be arrangeable on the first part in a connected state and/or an anchored state, a second connecting element 186 which is configured to be arrangeable on the second part in a connected state and/or an anchored state, wherein one of the first and second connecting elements comprises: one or more retaining elements 326 which engage with the other of the first and second connecting elements to connect the first and second parts; and two or more positioning devices 212 for positioning the first part and the second part relative to each other, wherein the one or more retaining elements 326 is arranged between the two or more positioning devices.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Baur such that the two or more positioning devices are configured to be retractable into the main body of the connecting element (rather than being pivotable about an axis 333 external to the main body) on which the two or more positioning devices are arranged.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        2/25/2021